


116 HR 7115 IH: Restoration of Civil Rights Act of 2019
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7115
IN THE HOUSE OF REPRESENTATIVES

June 4, 2020
Mr. Veasey introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To expand the scope of section 1979 of the Revised Statutes, and for other purposes.


1.Short titleThis Act may be cited as the Restoration of Civil Rights Act of 2019. 2.FindingsCongress finds the following:
(1)Section 1 of the Act entitled An Act to enforce the provisions of the Fourteenth Amendment to the Constitution of the United States and for other purposes (commonly known as the Civil Rights Act of 1871), approved April 20, 1871 (17 Stat. 13, chapter 22) was enacted by Congress to provide a Federal forum to which a civil cause of action could be brought by any citizen of the United States or other person within the jurisdiction thereof, for the deprivation of any right, privilege or immunity secured by the Constitution or by Federal statute. (2)Congress was granted the authority to enact the Civil Rights Act of 1871 by sections 1 and 5 of the Fourteenth Amendment of Constitution of the United States.
(3)Popularly known as the Anti-Ku Klux Klan Act, the statute was enacted to provide a Federal remedy to fight the Klan’s reign of terror in the southern states, as reflected in President Grant’s message to Congress on March 23, 1871, which stated that the Klan had render[ed] life and property insecure and that the power to correct these evils [was] beyond the control of state authorities. (4)A Joint Committee from each House of Congress addressed the problem, and the Committee’s product was the Civil Rights Act of 1871, from which section 1979 of the Revised Statutes was derived (42 U.S.C. 1983), which reads as follows: Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress, except that in any action brought against a judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief was unavailable. For the purposes of this section, any Act of Congress applicable exclusively to the District of Columbia shall be considered to be a statute of the District of Columbia..
(5)Decisions of the United States Supreme Court, beginning with Monell v. New York City Department of Social Services, 436 U.S. 658 (1978), have held that governmental entities are not responsible or liable for damages caused by their agents or employees who, in the course and scope of their employment, violate the constitutional rights of citizens and other persons within the jurisdiction of the United States. (6)Decisions of the United States Supreme Court, beginning with Harlow v. Fitzgerald, 457 U.S. 800 (1982), have established the doctrine of qualified immunity, absolving the individual wrongdoers themselves of liability for even the most egregious violations of the Constitution unless there exists a clearly established statutory or constitutional precedent of which all reasonable public officials would have known.
(7)To be a clearly established precedent, there must be a prior case whose particularized facts clearly place the statutory or constitutional question beyond debate. White v. Pauly, 137 S.Ct. 548, 551–52 (2017). (8)Qualified immunity was not known at common law and has had the effect of nullifying the right to seek redress for constitutional violations unless a virtually identical set of facts existed in a case previously decided that is so well-known and recognized that no reasonable public official would not have knowledge thereof.
(9)The failure to hold governmental entities, responsible for the constitutional violations of their agents or employees acting within the course and scope of their employment, together with the qualified immunity the courts have granted the agents and employees from personal responsibility for their constitutional violations, deprive citizens of the United States and other persons within its jurisdiction of an effective remedy for the deprivation of their rights, privileges or immunities secured by the Constitution and laws of the United States, and specifically, drastically weaken the remedy granted by section 1979 of the Revised Statutes (42 U.S.C. 1983), making this bill which amends the section necessary in order to restore the purpose and intent of section 1979 of the Revised Statutes. 6.Expanding civil rights remediesSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended—
(1)by inserting (a) before the first sentence; and (2)by adding at the end the following:

(b)Any person against whom any action, suit, or proceeding is filed under subsection (a) for an act or omission taken in the person’s official capacity may not raise as a defense that such act or omission did not violate a clearly established statutory or constitutional right. (c)In any action, suit, or proceeding filed under subsection (a) in which a person is held liable for an act or omission taken in the person’s official capacity, any State or Territory or the District of Columbia, of which the person is an employee, shall be vicariously liable for such act or omission if the act or omission of the person are attributable to violations of the 14th Amendment by the State or Territory or the District of Columbia, as the case may be.
(d)Any person who is an employee or contractor of a State or Territory or the District of Columbia and is found to be liable under subsection (a) for acts or omissions occurring in the course and scope of such person’s employment or agreement is entitled to indemnification by such State or Territory or the District of Columbia if the act of omission is taken in the person’s official capacity and attributable to violations of the 14th Amendment by the State or Territory or the District of Columbia, as the case may be. (e)Any United States Attorney may bring a civil action for a violation of this section on behalf of any citizen of the United States or other person within the jurisdiction thereof before the appropriate Federal district court for appropriate relief..
7.ApplicationThe amendments made by this Act shall apply to any action, suit, or proceeding pending on the date of enactment of this Act or filed on or after such date.  